Title: From Thomas Jefferson to Arthur S. Brockenbrough, 20 June 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Th: J. to mr Brockenbrough.

June 20. 25.
you have done very right, dear Sir, in not publishing my letter of Apr. 24. I should have had immediately a whole kennel of Scriblers attacking me in the newspapers, insisting on their right to use a public building for any public exhibition, and drawing me into a paper war on the question. let us avoid cheapening ourselves in the newspapers.If there were any certainty that exchange would fall sensibly in the course of a week or ten days, we might await that time; but it is too important to have the Apparatus here by the beginning of the next term to lose time on an uncertainty. this may be left to Colo Peyton’s discretion. 60. days sight may be allowed if that should make a difference in the price, worth the while, or perhaps it would be better to have one half at sight and the other half at  60. days.I shall be glad of a dozen of the advertizements lately proposed to be printed. friendly salutations.